Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 05/31/2022.
Allowable Subject Matter
3. Claims 1  and 10 are allowed. 
4. Claims 2-9, 11,12, 14-20 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 05/31/2022 were fully considered and found to be persuasive and overcome the prior art Youssef (US 2018/0364141 A1) and Dickert et al (US 5674401 A).
The closest prior art of record Youssef (US 2018/0364141 A1)  teaches, methods and systems for detecting electrically-conductive particles (chips) in fluid of an aircraft engine. The method comprises applying a plurality of excitation currents I.sub.i across a magnetic chip detector mounted to a fluid system of the aircraft engine and measuring a corresponding plurality of resistance values R.sub.i, where i is an integer that varies from 1 to N, and where N corresponds to a number of different excitation currents applied across the magnetic chip detector. The method further comprises determining a chip size indication Y from the plurality of resistance values R.sub.i, and detecting a chip in the fluid when the chip size indication Y exceeds a threshold Y.sub.thres.
Dickert et al (US 5674401 A) teaches, a method and apparatus for detecting the degree of deterioration in lubricating oil including a grid-like capacitive sensor, that uses the lubricating oil as a dielectric medium, and a magnetic field imposed upon the oil to attract ferromagnetic wear particles into the vicinity of the sensor. Preferably, the magnetic field is generated by a permanent magnet and an electromagnet aligned such that the magnetic field produced by each magnet acts upon the oil along the same axis. A plurality of capacitance measurements are taken at periodic intervals for one type of classification and analysis. Magnetically induced particle concentrations are analyzed visually under the aid of periodic magnetic flux reorientation and optical magnification.
Freese et al (US 5604441 A) teaches, A method and apparatus for detecting the degree of deterioration of a lubricating oil for an operating machine includes a grid-like capacitive sensor that uses the lubricating oil as a dielectric medium. A magnetic field is imposed upon the oil to attract ferromagnetic wear particles into the vicinity of the sensor. Preferably, the magnetic field is generated by at least two independently controlled electromagnet windings aligned such that the magnetic field produced by each winding acts upon the wear particles. A plurality of capacitance measurements are taken at periodic intervals at each of several magnet operational states for respective classification and analysis. All windings may be simultaneously de-energized for release of captured particles back in to an oil circulation stream and to clean the capacitive sensor grid of accumulated particulates.
However Youssef, Dickert et al, and Freese et al, neither individually nor in combination fail to teach, anticipate or make it obvious, “A magnetic chip detector system comprising : a first conductor member and a second conductor member both exposed to a liquid flow path and separated from one another by gap, each one of the conductor members having a magnetic field oriented into the liquid flow path, at least a first one of the magnetic fields being actively modifiable; an electrical energy source configured to induce a current circulation across the gap; and a meter configured to measure a response of the gap to the induced current circulation, the magnetic chip detector system having: a first configuration in which a first magnetic field of the first conductor and a second magnetic field of the second conductor have opposite orientations, and a second configuration in which the first magnetic field and the second magnetic field have a common orientation” (as recited in the independent claim 1), and 
“A method of monitoring lubricant in an engine, the method comprising generating a first magnetic field in a first orientation around at least a first conductor member, the first conductor member and a second conductor member separated from one another by a gap exposed to a flow of the lubricant, the conductor members forming part of an electrical circuit including the lubricant flow area across the gap, and; generating a second magnetic field in a second orientation around the second conductor member, the second orientation opposite the first orientation;  inducing an electric current across the circuit, and measuring a first response of the circuit to the induced electric current; momentarily reversing an orientation of the second magnetic field around the second conductor member from the second orientation to the first orientation such that the first magnetic field and the second magnetic field have a common orientation; measuring a second response of the circuit to the induced electric current after the momentarily reversing of the orientation of the second magnetic field; and providing an indication of presence or absence of ferromagnetic chips in the lubricant based on the first and second  responses of the circuit” (as recited in the independent claim 10).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858